PER CURIAM.
This is an appeal from a summary denial of William Henry Robinson’s motion for post conviction relief under rule 3.850, Florida Rules of Criminal Procedure, based on the untimeliness of the motion. We reverse and remand with instructions to consider and rule upon the merits of Robinson’s motion.
Without charting all the happenings of Robinson’s tortured appellate efforts to avoid his conviction of criminal offenses and sentence, we are content that the current motion is timely.
As found by our appointed Commissioner, The Honorable Stanton S. Kaplan, in his order dated May 14, 1987, Robinson was not furnished with a copy of a September 9, 1986 order which denied his petition for rehearing. In sum, state action by way of this oversight frustrated Robinson’s ability to appeal a circuit court order dated July 29,1986, which order denied his petition for writ of habeas corpus without prejudice to the defendant’s filing a proper motion under rule 3.850, Florida Rules of Criminal Procedure.
By this Court’s opinion filed November 18, 1987, we addressed and remedied the consequences of the failure to furnish Robinson with a copy of the order above mentioned. We did this by granting a belated appeal and by preserving his right to file a proper motion under rule 3.850.
REVERSED AND REMANDED for further proceedings consistent herewith.
ANSTEAD, WALDEN and GUNTHER, JJ., concur.